  Case 14-39000        Doc 39    Filed 03/14/19 Entered 03/14/19 11:36:49          Desc Main
                                   Document     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


IN RE:                                          Case # 14-39000

William L Blakemore                             Chapter 7

                     Debtor                     Honorable Pamela S. Hollis




              TRUSTEE’S REPORT OF DEPOSIT OF UNLAIMED FUNDS

         Cindy M. Johnson, not individually but as the chapter 7 trustee (the

 “Trustee”) of the bankruptcy estate of William L Blakemore (the “Debtor”), pursuant

 to 11 U.S.C. §347(a) and Federal Rule of Bankruptcy Procedure 3011, provides the

 following report of Trustee’s Deposit of Unclaimed Funds with the Clerk of the

 Bankruptcy Court:

         1.    On October 28, 2014, (the “Petition Date”) the Debtor filed a

 voluntary petition for relief under chapter 7 of title 11, of the United States

 Code (the “Bankruptcy Code”), thereby initiating the Case.

         2.    Subsequent to the Petition Date, the Trustee was appointed as the

 interim case trustee. Trustee now serves as permanent trustee and has the

 authority to seek the relief requested herein.

         3.    The Trustee fully administered the assets of the Estate.

         4.    A Final Report was submitted to the United States Trustee on April 18,

 2018.

         5.    When no objections were received, and the Court approved the relevant

 fees and costs, the Trustee distributed payment in accordance with the Final
 Case 14-39000      Doc 39    Filed 03/14/19 Entered 03/14/19 11:36:49          Desc Main
                                Document     Page 2 of 3



Report on June 5, 2018.

     6.    One of the checks cut was check number 105 to the Debtor William L

Blakemore in the amount of $7,405.89. which represented the surplus funds in the

Estate. (“Check”)

     7.    The Check was mailed to William L. Blakemore at 22700 S Olympia

Drive, Frankfort, IL 60423. The address on Debtor’s Voluntary Petition.

     8.    The Check has not been returned to Trustee.

     9.    Debtor has not informed the Court of any change of address.

     10.   On September 20, 2018 when the Check had not cleared Trustee’s Bank,

Trustee sent an email to Debtor’s counsel informing them that the Debtor had not

cashed the disbursement check and requested to be informed if Debtor’s address

had changed and if counsel would confirm that the Debtor received the funds.

     11.   Debtor’s counsel informed Trustee that they were not able to contact the

Debtor to verify his address or that he had received the funds.

     12.   In a final attempt to locate the Debtor, on or about October 22, 2018 the

Trustee skip traced the Debtor, the results of which showed that his address was

the same as the address where the Check was mailed but there was a different

phone number. Trustee contacted Debtor’s attorney with the information and has

received no response.

     13.   As of February 18, 2019, the check had still not been cashed.

     14.   By reason of the foregoing, Trustee has stopped payment on Check

number 105 and will deposit on the same date as the filing of this report the

unclaimed funds in the amount of $7,405.89 by payment of same to the Clerk of the

Bankruptcy Court pursuant to section 347 of the Bankruptcy Code.
 Case 14-39000      Doc 39   Filed 03/14/19 Entered 03/14/19 11:36:49   Desc Main
                               Document     Page 3 of 3




                                       Respectfully submitted,

                                       /s/Cindy M Johnson
                                       Chapter 7 Trustee

Cindy M. Johnson
Johnson Legal Group, LLC
140 S. Dearborn Street, Suite 1510
Chicago, IL 60603
(312) 345-1306
